Citation Nr: 0818321	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for as service-connected left ankle condition.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for recurrent pruritis.

4.  Entitlement to an initial compensable evaluation for a 
service-connected lumbar spine disability.  

5.  Entitlement to an initial compensable evaluation for 
service-connected spastic colon.  

6.  Entitlement to an initial compensable evaluation for 
service-connected left leg sciatic nerve disability.  

7.  Entitlement to service connection of a vascular 
disability of the hands, claimed as ruptured blood vessels of 
the hands.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(the RO).   

Procedural history

The veteran served on active duty from May 1974 until May 
2004.  

In a June 2004 rating decision, service connection of 
coronary artery disease and a left ankle disability was 
granted; noncompensable (zero percent) disability evaluations 
were assigned.  The veteran disagreed with the initially 
assigned ratings.  In a July 2005 rating decision, an 
increased disability rating of 10 percent was assigned for 
the veteran's left ankle disability.  In May 2007, a 10 
percent disability rating was assigned for coronary artery 
disease. These two issues remain in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

In an April 2005 rating decision, the RO granted entitlement 
to service connection of a skin disability, recurrent 
pruritis; a 10 percent disability rating was assigned.  
Additionally, service connection was granted for spastic 
colon and for a lumbar spine disability; noncompensable 
disability ratings were assigned.  The veteran perfected an 
appeal as to each of these initially assigned ratings in May 
2006.  

In a May 2007 rating decision, entitlement to service 
connection of a disability of the left leg, including sciatic 
nerve involvement, was granted; a noncompensable disability 
rating was assigned.  The record reflects that an appeal as 
to this rating had been perfected by the timely submission of 
the veteran's substantive appeal in October 2007.  

In the June 2004 rating decision, service connection of a 
vascular disability of the hands, claimed as ruptured blood 
vessels of the hands, was denied.  The veteran his appeal as 
to this issue in September 2005.

In January 2008, the veteran presented sworn testimony during 
a personal hearing in Washington, DC which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

Remanded issues

The issues of  entitlement to increased ratings for the 
service-connected lumbar spine disability, spastic colon, and 
left leg sciatic nerve disability; and entitlement to service 
connection of a vascular disability of the hands will be 
addressed in the REMAND portion of the decision below.  These 
issues are  REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

The June 2004 RO rating decision granted service connection 
of a cervical spine disability (rated 20 percent disabling), 
osteoarthritis of the right great toe (10 percent disabling), 
osteoarthritis of the left great toe (10 percent disabling), 
left shoulder impingement syndrome (10 percent disabling), 
status post myocardial infarction with right ulnar neuropathy 
(noncompensable),  residuals of excision of a growth on the 
right arm (noncompensable), cancer of the bladder status post 
surgery (noncompensable), left foot plantar spur 
(noncompensable), numbness of the toes of the right foot 
(noncompensable), status post left inguinal hernia repair 
(noncompensable), status post removal of multiple benign nevi 
from the skin of the scalp, face, chest, back and left thigh 
(noncompensable), colon polyps (noncompensable) and bilateral 
pes planus (noncompensable).  The veteran has not disagreed 
with any of these initially assigned ratings. 

The June 2004 RO rating decision also denied service 
connection of hearing loss, chronic laryngitis, macular 
degeneration, high cholesterol, numbness of the lower right 
lip, intermittent pain in the right ear, right wrist pain and 
ganglion cyst of the left hand.  The veteran has not 
disagreed with any of these denials.  

In an April 2005 rating decision, entitlement to service 
connection of hemorrhoids and vasomotor rhinitis  was 
granted; noncompensable disability ratings were assigned.  
The veteran has not disagreed with any of these initially 
assigned ratings. 

None of those issues is in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  
      
Other issues 

At the veteran's January 2008 hearing he indicated that he 
had filed a claim of entitlement to residuals of a bone spur 
in the left leg below the knee.  See the transcript of the 
hearing, page 36.  A review of the veteran's original 
February 2004 claim refers to bone pain in the left leg near 
the knee.  Apparently, it was the veteran's intent that this 
issue be a separate claim from the left leg nerve condition 
discussed in the remand portion below.  To date, the RO has 
not yet adjudicated the veteran's claim of entitlement to 
residuals of a bone spur of the left leg.  In the absence of 
RO action, the Board has no jurisdiction over that matter.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].  Accordingly, the matter is referred to the RO for 
appropriate action.  

In summary, for reasons expressed above the Board finds that 
seven issues are currently before it. 


FINDINGS OF FACT

1.  On the record during his January 2008 personal hearing, 
and prior to the promulgation of a decision of the issue, the 
veteran notified the Board of his intent to withdraw his 
appeal as to the issue of his entitlement to an initial 
evaluation in excess of 10 percent for the service-connected 
coronary artery disease.  

2.  The veteran's service-connected left ankle disability 
manifests as subjective reports of pain and tenderness on 
examination and reports of increased pain on use.  There is 
not x-ray evidence or arthritis or marked loss of range of 
motion.   

3.  The veteran's service-connected skin disability involves 
6 percent of the body's surface and is treated with topical 
steroid but without the use of oral corticosteroids or 
immunosuppressive drugs for a period of greater than six 
weeks in the preceding twelve months.    




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the initial disability rating for a service-connected 
coronary artery disease have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2007).

2.  The criteria for a 10 percent disability rating and no 
higher have been met for the veteran's service-connected left 
ankle disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31; 4.71a, Diagnostic Code 5271 (2007).  

3.  The criteria for a 10 percent disability rating and no 
higher have been met for the veteran's service-connected skin 
condition.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO advised the veteran of VA's duty to assist 
him in the development of these claims in a letters dated 
March 23, 2004, September 17, 2004 and April 20, 2006.   
These letters advised the veteran of the provisions relating 
to the VCAA.  Specifically, the veteran was advised in these 
letters that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The notice specifically 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  

Further, the veteran was notified that "If there is any 
other evidence or information  that you think will support 
your, claim please let us know.  If you have any evidence in 
your possession, please send it to us."  See the March 2004 
VCAA notice, page 2.  Similarly requests were also contained 
in the September 2004 letter at page 1 and in the April 20, 
2006 letter at page 2.  These requests comply with the "give 
us everything you've got" requirements of 38 C.F.R. § 3.159 
(b) in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, elements (1), (2) and (3) veteran status, 
current existence of a disability, and relationship are not 
at issue.  With respect to element (4) degree of disability, 
and element (5), effective date, the veteran received 
specific notice as to both elements in a April 2006 letter, 
which was issued immediately after the Court's decision in 
Dingess.  See the April 2006 VCAA letter, page 6.  

In regards to the increased rating claims, the Board has also 
considered the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) which held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, supra. 

The Board finds that the April 2006 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, in the April 2006 letter the RO 
invited evidence that would demonstrate limitations in the 
veteran's daily life and work and advised the veteran as to 
the use of diagnostic codes.  See e.g.  the April 2006 
letter, pages 5 and 6.  

The Board notes that the April 2006 did not contain notice of 
the specific schedular criteria.  However, it is apparent 
from the record that the veteran had actual notice of the 
applicable criteria.  The applicable rating criteria for the 
veteran's ankle and skin disabilities were specifically set 
out in the July 2005 SOC and the March 2006 SOC respectively.  
The criteria and was again referred to with reference to the 
veteran's specific condition in the May 2007 SSOC.  Further, 
the veteran has provided specific information on the impact 
of these conditions on his life and work.  See the transcript 
of the January 2008 hearing, pages 9-17.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  To the extent that there may have been inadequate 
VCAA notice prior to the initial adjudication of the 
veteran's claims, such has been cured as described above and 
preceded the May 2007 readjudication of the claims.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim]. 

The veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007). The RO has obtained the 
veteran's service medical records and retirement medical 
records.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007). 
A pre-discharge examination was completed in March 2004.  
During the course of this appeal, the veteran was referred 
for VA medical examination and opinions in October 2004 and 
May 2006.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007). The veteran and his representative have been accorded 
the opportunity to present evidence and argument in support 
of his claim.  As noted above, the veteran presented personal 
testimony at a hearing at VA Central Office before the 
undersigned.  

1.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease.  
Pertinent law and regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2007).  
Analysis

The veteran has withdrawn his appeal as to this issue on the 
record at the January 2008 hearing.  See the transcript of 
the hearing, page 2.  

In light of the veteran's withdrawal of his appeal, there 
remain no allegations of error of fact or law for appellate 
consideration.  In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal.
Conclusion

The veteran, on the record at a hearing before the Board, has 
withdrawn this appeal.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the appeal as to the initially assigned 
disability rating for service-connected coronary artery 
disease is dismissed without prejudice.

2.  Entitlement to an initial evaluation in excess of 10 
percent for as service-connected left ankle condition.  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities [Specific 
schedular criteria will be set for below in connection with 
each issue on appeal.]

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period


Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 
4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2007).



Specific schedular criteria

Diagnostic Code 5271 [ankle, limited motion of], calls for 
the assignment of a 10 percent disability rating for moderate 
limitation of motion and a 20 percent disability rating for 
marked limitation of motion.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

Analysis

Assignment of diagnostic code 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's left ankle condition manifests as an in-service 
history of injury with ongoing subjective reports of pain and 
some tenderness and reports of slight reduction in the 
inversion and eversion of the subtalar joint found on 
examination.  The RO has employed Diagnostic Code 5271 
[ankle, limited motion of] for rating the veteran's left 
ankle disability.  The veteran's service-connected ankle 
disability is therefore rated by analogy.  See 38 C.F.R. § 
4.20 (2007) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].  The Board has considered whether another 
rating code or codes are "more appropriate" than the ones 
used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

The May 2006 VA examination contained a specific finding of 
no ankylosis in the veteran's left ankle.  Accordingly, 
Diagnostic Codes 5270 and 5272 are not for application.  
Additionally, there is no history of surgery or any 
indication of malunion of the os calcis or astragalus such 
that Diagnostic Codes 5274 or 5273 would be appropriate.   
Finally, the x-rays of the veteran's ankle do not indicate 
arthritis.   

Accordingly, as no other Diagnostic Code pertaining to the 
ankle more closely approximates the veteran's symptoms, the 
use of Diagnostic Code 5271 will be continued.  

Analysis

The veteran's service-connected left ankle is rated 10 
percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  This appears 
to be due to the RO's consideration of DeLuca factors.  

In order to warrant the assignment of a 10 percent disability 
rating, there must be shown moderate limitation of ankle 
motion.  For a rating of 20 percent there must be a showing 
of marked limitation of ankle motion.  

The Board notes that the terms such as "moderate" and 
"marked" are not defined in the VA Rating Schedule.  However, 
"marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  See Webster's New World Dictionary, 
Third College Edition (1988) at 828. " Moderate" is defined 
as "of average or medium quality, amount, scope, range, etc." 
Id. at 871.

The veteran testified that he tries to limit the use of his 
ankle due to pain.  However, he does not pursue ongoing 
treatment of any kind, he has not lost any time at work, and 
that the severity of the ankle disability is not such that it 
requires him to forego recreational activities.  See the 
transcript of the January 2008 hearing, pages 9-11.    

At both the March 2004 VA examination and the May 2006 VA 
examination there was full flexion of the veteran's ankle, to 
45 degrees, and full dorsiflexion, to 
20 degrees.  See 38 C.F.R. § 4.71a, Plate II.  The only loss 
of range of motion found relative to the veteran's ankle was 
a "slight" loss of inversion and eversion noted in March 
2004.  The veteran's gait does not appear to be altered, and 
he evidently does not use a cane, brace or other assistive or 
supportive device.  

Based on the objective medical findings, to include full 
flexion and dorsiflexion, as well as the veteran's own 
description of his disability, it cannot be said that the 
veteran suffers from or approximates either a moderate or a 
marked loss of range of motion in the left ankle.  Therefore, 
a noncompensable disability rating would ordinarily be 
assigned.  See 38 C.F.R. § 4.31 (2007).

However, the Board must also address the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 (2007).  See DeLuca, supra.

Both examiners specifically found that there was no swelling, 
weakness or instability.  The May 2006 examiner specifically 
found no fatigue, lack of endurance or incoordination on 
repetitive use.  However, the March 2004 examiner noted pain 
on motion and the May 2006 VA examiner noted the veteran's 
reports of ongoing pain and sharp pain on use.  

Based upon the veteran's presentation of pain and reduction 
of use of the ankle in response to such pain, the current 10 
percent disability  rating has been assigned by the RO.  The 
Board agrees.  As was discussed in the law and regulations 
section above, it is the intention of the VA Rating Schedule 
to recognize actually painful joints as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. 
§ 4.59 (2007).  In this case, the minimum compensable rating 
for the ankle is 10 percent.  For reasons stated above, a 
higher rating is not warranted, since the ankle for most 
purposes is fully functional and is productive of no 
limitation of motion. 


In the interest of economy a common discussion of Fenderson 
and extraschedular considerations will be presented for both 
conditions below.  

Conclusion

For the reasons set out above, the Board has determined that 
there is no basis for the assignment of an increased 
schedular disability rating for the veteran's left ankle 
disability.  The previousy assigned 10 percent disability 
rating is continued.  
 
3.  Entitlement to an initial evaluation in excess of 10 
percent for recurrent pruritis

Relevant law and regulations 

The law and regulations generally pertaining to increased 
rating claims have been set out above and will not be 
repeated. 

Specific schedular criteria

The veteran's service-connected pruritis is rated by analogy 
to eczema.  
See 38 C.F.R. § 4.20 (2007) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].

Diagnostic Code 7806 [dermatitis or eczema] appears to be the 
most appropriate.  The veteran's skin symptomatology consists 
of itching with intermittent rash flare-ups.  Such symptoms 
are congruent with those of eczema.  The veteran and his 
representative have not argued that a different Diagnostic 
Code would be more appropriate, but rather have contended 
merely that an increased rating is warranted.



Under Diagnostic Code 7806: 

A 10 percent rating is warranted for at least 5 but less than 
20 percent of the entire body or at least 5 but less than 20 
percent of exposed areas affected; or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than 6 weeks during the past 12- 
month period.

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected; or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

Analysis 

Schedular rating

As noted above, the veteran's pruritis is currently evaluated 
as 10 percent disabling. In order to qualify for a 30 percent 
disability rating, the evidence must show that the condition 
affects at least 20 percent, but less than 40 percent, of the 
entire body; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 12- month period.

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

The veteran's retiree medical treatment records, VA 
examination reports and the veteran's own testimony are all 
pertinently negative for any prescribed oral steroid.  The 
veteran has been prescribed a topical cream for use on flare-
ups and also controls his symptoms with a popular over-the-
counter allergy medicine (Zyrtec).  However, there is no 
indication of the use of immunosuppressive therapy or 
corticosteroids.  Accordingly, the criteria for the higher 30 
percent disability rating is not met on that basis.  

Moving on to the area affected, at the veteran's hearing he 
testified that 30 percent of his body is affected by the 
condition.  This would meet the criteria for the 30 percent 
disability rating.  However, the March 2004 medical examiner 
determined that the pruritis involved only 6 percent of the 
veteran's body.  The May 2006 examiner made a specific 
finding that the veteran's skin was clear from rash except 
for in the sun-exposed area of the body, particularly the 
head.  

The Board acknowledges the veteran's report of symptoms but 
notes that these have not been clinically correlated.  
Indeed, both VA examiners found far less involvement than 30 
percent.  In addition, there is of record no outpatient or 
other clinical record which even hints that anything 
approaching 30 percent of the veteran's body is involved.  

[The Board adds that both VA examinations apparently occurred 
during the presentation of symptoms, as some were noted.  
Moreover, the veteran has asserted that he suffers from these 
symptoms constantly.  Accordingly, remand for an examination 
during a period of flare-up is not warranted in this case.  
Cf. Ardison v. Brown, 2 Vet. App. 405 (1994).]  

The Board has no reason to doubt that the veteran experiences 
pruritis which may be annoying at times.  However, the 
objective evidence does not demonstrate manifestations which 
approach those which would allow for the assignment of a 
30 percent rating.  It appears that the veteran's subjective 
estimate of the area involved is excessive.  The Board finds 
the objective clinical evidence to be more probative.  

Accordingly, the criteria for the assignment of the higher 30 
percent disability rating are not met.  

Because the criteria for the assignment of a 30 percent 
disability rating are not met, the more rigorous criteria for 
the assignment of the still higher 60 percent disability 
rating are also manifestly not met.  

In summary, for reasons and bases expressed above the Board 
concludes that the criteria an increased disability rating 
for the veteran's service-connected skin disability are not 
met or approximated.  The 10 percent disability rating is 
continued.    

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."   See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record does not 
indicate that the symptomatology of the veteran's service-
connected left ankle disability and/or skin disability have 
approximated the criteria for the assignment of a disability 
rating in excess of 10 percent at any time since the 
effective date of service connection, June 1, 2004.  
Specifically with regard to the ankle condition, the record 
shows ongoing reports of pain without loss in range of motion 
beyond the slight loss found at the March 2004 examination.  
Concerning the veteran's skin condition, at all relevant 
times he has suffered a relatively stable level of 
impairment, with constant symptoms affecting his face and 
portions of his trunk.  The evidence of record does not show 
any periods of time in during which either disability 
significantly worsened.

Accordingly, the 10 percent disability ratings will be 
assigned for both conditions from the date of the veteran's 
separation from service to the present.  

Extraschedular considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).   According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that the matter of an extraschedular rating has 
not been raised by the veteran or adjudicated by the RO with 
respect to either disability.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure].  The Board has therefore determined that it does 
not have jurisdiction over the matter of an extraschedular 
rating for the veteran's service-connected left ankle or skin 
disability. 
     

ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for service-connected coronary artery disease 
is dismissed.

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected left ankle disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected skin disability is denied.  


REMAND

The veteran is also seeking increased initial evaluations for 
his lumbar spine, spastic colon and left leg sciatic nerve 
disabilities, as well as entitlement to service connection of 
a vascular disability of the hands.

 For the reasons set out immediately below, the Board has 
determined that a remand is in order.  

4.  Entitlement to an initial compensable evaluation for a 
service-connected lumbar spine disability.  

5.  Entitlement to an initial compensable evaluation for 
service-connected spastic colon.  

6.  Entitlement to an initial compensable evaluation for 
service-connected left leg sciatic nerve disability.  

At the veteran's January 2008 hearing, he presented testimony 
to the effect that his service-connected lumbar spine, 
spastic colon and left sciatic nerve disabilities had become 
worse.  See the transcript of the hearing, pages 22-25.  He 
in effect argued that the prior VA examinations were 
inadequate and further failed to take into account changes in 
his symptoms over the years.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).      

The Board agrees that the evidence currently of record does 
not include adequate information to determine the nature and 
severity of the conditions currently denominated as a lumbar 
spine, spastic colon and left sciatic nerve disabilities.  
A VA examination is therefore required to determine the 
symptoms and the current severity of these conditions.  

7.  Entitlement to service connection of a vascular 
disability of the hands, claimed as ruptured blood vessels of 
the hands.  

The veteran's service medical records, specifically, a 
February 2002 record show in service complaints of blood 
vessel interruption and injury to the hand.  Post retirement, 
a provisional diagnosis of a vascular condition is shown in 
the Naval treatment records from January 2005.  The veteran 
has not been afforded a VA medical examination relative to 
his claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2005) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  

Accordingly, the Board remands this issue in order for an 
examination to be scheduled to determine whether the veteran 
suffers from a currently diagnosed vascular disease of the 
hands and if so whether it is related to events in service.  

In addition, at the time of the veteran's January 2008 
hearing, he indicated that an appointment regarding his 
claimed vascular disability.  He indicated that this 
appointment may also result in a nexus opinion.  The results 
of this appointment are not of record.

Accordingly, the case is REMANDED for the following actions:

1. VBA should contact the veteran in 
writing and request that he provide or 
give VA sufficient information to obtain 
recent medical treatment records, in 
particular those related to the claimed 
vascular condition.  Any such records 
obtained should be associated with the 
veteran's claims folder.  

2.  VBA should schedule the veteran for a 
medical examination to evaluate the 
current severity of his service-connected 
lumbar spine, spastic colon and left 
sciatic nerve disorders.  To the extent 
practicable, the examiner should determine 
which symptoms are attributable to which 
disorders.  The examiner should express an 
opinion whether it is as likely as not 
that the veteran suffers from a currently 
diagnosed vascular disorder.  If so, the 
examiner should provide an opinion whether 
or not any identified vascular condition 
is at least as likely as not related to 
any events in service. 

The examining physician should be provided 
with the veteran's VA claims folder for 
review in conjunction with the 
examination.  If the examining physician 
deems it to be necessary, specialist 
consultations and/or diagnostic testing of 
the veteran may be undertaken.  A report 
of the examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing development, VBA should 
readjudicate the veteran's claims.  If the 
claims are denied, in whole or in part, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


